Citation Nr: 1545633	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for insomnia.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to May 1982.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for tinnitus and insomnia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that tinnitus had its onset during active military service.  He also contends that the condition has continued since that time, to include during service in the Army National Guard.  

The Board notes that the specific dates of active duty training (ACDUTRA) and inactive duty training (IDT) for the Veteran's National Guard service have not been verified.  Verification of reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Additionally, as the Veteran has indicated that tinnitus began in service and has continued since that time, a VA examination and opinion should be obtained to determine the etiology of the condition.

The Veteran also asserts that he had issues with insomnia during military service.  In a statement from the Veteran's wife, she reported that he had been treated for insomnia.  

In light of the claimant reporting that he had issues with insomnia during service and there being an indication that he was treated for the condition, a VA examination should be provided to determine whether the Veteran's insomnia is related to his period of military service.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required.  Efforts to verify such service should be documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the etiology of his tinnitus.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is related to noise exposure during military service.

The examiner must provide a complete rationale for any opinion provided.  The examiner must also consider the lay statements of record.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

3.  Schedule the Veteran for a VA examination to determine the etiology of his insomnia.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's insomnia is related to military service.

The examiner must provide a complete rationale for any opinion provided.  The examiner must also consider the lay statements of record.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

4.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




